                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  May 07, 2019
                                                                               David J. Bradley, Clerk
                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

FEDERATION OF STATE                                §
MASSAGE THERAPY BOARDS,                            §
             Plaintiff,                            §
                                                   §
v.                                                 §   CIVIL ACTION NO. 4:17-02936
                                                   §
MENDEZ MASTER TRAINING                             §
CENTER, INC., et al.,                              §
                 Defendants.                       §

                                        MEMORANDUM AND ORDER
                                      ADOPTING MAGISTRATE JUDGE’S
                                           RECOMMENDATION

           On February 8, 2019, the Court referred all motions and other pretrial matters

in this case to United States Magistrate Judge Dena Palermo pursuant to 28 U.S.C.

§ 636(b)(1)(A) and (B). Order of Referral of All Matters [Doc. # 124]. On March

26, 2019, Magistrate Judge Palermo issued a Order and Report and

Recommendation on Cross Motions for Partial Summary Judgment (“R&R”) [Doc.

# 134], recommending that this Court grant Plaintiff Federation of State Massage

Therapy Board’s (“FSMTB”) Motion for Partial Summary Judgment [Doc. # 111],

and deny Defendant’s Cross-Motion for Summary Judgment [Doc. # 116].




P:\ORDERS\11-2017\2936AdoptR&R.docx 190502.0921
           Defendants filed timely Objections to the R&R,1 to which FSMTB filed a

response.2 Defendants have not filed a reply and their time to do so has expired.3

The Court has reviewed the R&R, the evidence submitted in connection with the

summary judgment motions, and the parties’ briefing in connection with the

summary judgment motions and with Defendants’ Objections. The Court has also

reviewed the applicable legal authorities. The Court’s review of the R&R is de novo.

See FED. R. CIV. P. 72(b); 28 U.S.C. § 636(b)(1); Funeral Consumers All., Inc. v.

Serv. Corp. Int’l, 695 F.3d 330, 347 (5th Cir. 2012).4

           Defendants first argues that a factual dispute exists over whether Defendants’

infringement of FSMTB’s copyright was intentional. The Court is unpersuaded. As


1
           Defendants Mendez Master Training Center, Inc., MMTC Texas, Inc., Tesla Shen
           Mendez (f/ka Yi Ling “Elaine” Mendez), and Jorge Mendez’s Objections to
           Findings and Recommendations Re Motion for Partial Summary Judgment
           (“Objections”) [Doc. # 135].
2
           Plaintiff’s Response to Defendants’ Objections to Findings and Recommendations
           Re Motion for Partial Summary Judgment (“Response”) [Doc. # 136].
3
           See Hon. Nancy F. Atlas, Court Procedures and Forms, R.7(A)(4).
4
           A court need only conduct de novo review of those portions of the magistrate judge’s
           report to which objection is made. Funeral Consumers All., Inc. v. Serv. Corp. Int’l,
           695 F.3d 330, 347 (5th Cir. 2012). “It is reasonable to place upon the parties the
           duty to pinpoint those portions of the magistrate’s report that the district court must
           specially consider.” Nettles v. Wainwright, 677 F.2d 404, 410 (5th Cir. 1982),
           overruled on other grounds by Douglass v. U.S. Auto. Ass’n, 79 F.3d 1415 (5th Cir.
           1996). “Parties filing objections must specifically identify those findings objected
           to. Frivolous, conclusive or general objections need not be considered by the district
           court.” Id. at 410 n.8.

                                                  2
P:\ORDERS\11-2017\2936AdoptR&R.docx 190502.0921
the Magistrate Judge Palermo correctly observed, copyright infringement is a strict

liability tort and willfulness is only relevant to the court’s discretionary

determination of whether to enhance or reduce damages after liability is established.

See Guzman v. Hacienda Records & Recording Studio, Inc., No. 6-12-CV-42, 2014

WL 6982331, at *5 n.9 (S.D. Tex. Dec. 9, 2014) (Costa, J.) (“Courts have observed

that ‘copyright infringement is a strict liability tort,’ but only to indicate that

plaintiffs do not need to prove a defendant’s mental state to prosecute a copyright

claim.” (quoting Educ. Testing Serv. v. Simon, 95 F. Supp. 2d 1081, 1087 (C.D. Cal.

1999))), aff’d, 808 F.3d 1031 (5th Cir. 2015); Cullum v. Diamond A Hunting, Inc.,

No. SA-07-CV-0076 FB (NN), 2010 WL 3655863, at *3 (W.D. Tex. Sept. 13, 2010)

(“[I]ntent or knowledge is not an element of infringement . . . .”), report and

recommendation adopted in part and rejected in part on other grounds, No. SA-07-

CA-76-FB, 2010 WL 5817541 (W.D. Tex. Dec. 22, 2010); Educ. Testing Serv. v.

Miller, No. CIV. A. 88-2819(RCL), 1991 WL 212181, at *4 (D.D.C. Sept. 30, 1991)

(Lamberth, J.) (holding that defendant’s “claim that he did not intend to violate

[plaintiff’s] copyright is no defense to infringement”). Because FSMTB does not

move for summary judgment on damages, Defendants’ mental state is not relevant

at this stage.

           Defendants next argue that FSMTB’s copyright and breach of contract claims

are subject to a viable defense of illegality based on language discrimination.
                                                  3
P:\ORDERS\11-2017\2936AdoptR&R.docx 190502.0921
Defendants also assert that FSMTB engaged in antitrust violations, establishing a

viable defense to FSMTB’s copyright infringement claims. Defendants did not raise

these arguments in their original summary judgment briefing, and the arguments are

not properly before the Court. See McPeak-Torres v. Texas, No. CV G-12-075, 2015

WL 12748276, at *1 (S.D. Tex. Jan. 22, 2015) (Costa, J.) (“Because Defendants are

not entitled to raise arguments for the first time in their objections to the Magistrate

Judge’s Report and Recommendation that were not asserted in their Motion, these

new arguments are not properly before the Court for consideration.” (citing Freeman

v. County of Bexar, 142 F.3d 848, 851 (5th Cir. 1998); Cupit v. Whitley, 28 F.3d 532,

535 n.5 (5th Cir. 1994); and Paterson–Leitch Co., Inc. v. Mass. Mun. Wholesale

Elec., Inc., 840 F.2d 985, 990-91 (1st Cir. 1988))).

           The Court, based on its de novo review, agrees fully with Magistrate Judge

Palermo’s R&R. The R&R will be adopted as this Court’s Memorandum and Order.

Accordingly, it is hereby

           ORDERED that Defendants’ Objections [Doc. # 135] to the R&R are

OVERRULED. It is further

           ORDERED that the Magistrate Judge’s Report and Recommendation on

Cross Motions for Partial Summary Judgment (“R&R”) [Doc. # 134] is ADOPTED

as the Court’s Memorandum and Order. It is further



                                                  4
P:\ORDERS\11-2017\2936AdoptR&R.docx 190502.0921
           ORDERED that Plaintiff’s Motion for Partial Summary Judgment [Doc.

# 111] is GRANTED. It is further

           ORDERED that Defendant’s Cross-Motion for Summary Judgment [Doc.

# 116] is DENIED. It is further

           ORDERED that on or before May 21, 2019, the parties must engage in

mediation. It is further

           ORDERED that the parties must file on or before June 4, 2019, a Revised

Joint Pretrial Order. It is further

           ORDERED that Docket Call is set for June 18, 2019, at 2:30 p.m.

           SIGNED at Houston, Texas, this 7th
                                          ___ day of May, 2019.




                                                           NAN Y F. ATLAS
                                                  SENIOR UNI   STATES DISTRICT JUDGE




                                                  5
P:\ORDERS\11-2017\2936AdoptR&R.docx 190502.0921
